Plaintiffs who are or were quality assurance specialists, Grade GS-1910-11, at the Defense Personnel Support Center, Defense Supply Agency, seek to have their positions reclassified as GS-1910-12 from and after June 1,1970, and they also seek a monetary recovery measured by the differences between what their salaries would have been at GS-12 and the salaries they actually received. This case came before the court on defendant’s and plaintiff’s motions for summary judgment. Upon consideration thereof, together with the opposition thereto, the briefs *895of the parties and oral argument of counsel, the court concluded that plaintiffs have failed to show a violation of any applicable statute or regulation or any abuse of discretion by the Civil Service Commission and that they are thus not entitled to recover. On May 18,1973, by order, the court denied plaintiff’s motion, granted defendant’s motion and dismissed the petition.